  Case: 1:20-cv-00192 Document #: 55 Filed: 08/18/20 Page 1 of 10 PageID #:398



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


RIVER NORTH DEVCO, LLC,
and AMLI MANAGEMENT COMPANY,

                     Plaintiffs,

           v.                                    Case No. 20 C 192

NAILOR INDUSTRIES OF TEXAS,
INC.; NEXUS VALVE, INC.;                     Judge Harry D. Leinenweber
and CROWN ENERGY SERVICES,
INC. d/b/a ABLE ENGINEERING
SERVICES,

                     Defendants.



                      MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, Defendant Nexus Valve, Inc.’s

Motion to Dismiss (Dkt. No. 16) is granted and Defendant Nailor

Industries of Texas, Inc.’s Motion to Dismiss (Dkt. No. 33) is

denied. Accordingly, Counts Five through Eight of the Complaint

(Dkt. No. 1) are dismissed.

                               I.   BACKGROUND

     Plaintiffs River North Devo, LLC, and AMLI Management Company

(collectively, the “Plaintiffs”) are incorporated in Delaware and

have a principal place of business in Illinois. (Compl. ¶¶ 1 & 2,

Dkt. No. 1.) Plaintiffs own and manage the AMLI River North

Apartment building in Chicago. (Id. ¶ 8.) First occupied in 2013,

the building was designed with coil assemblies incorporated into
  Case: 1:20-cv-00192 Document #: 55 Filed: 08/18/20 Page 2 of 10 PageID #:399



the HVAC systems used to provide heating and air conditioning to

the building’s apartments. (Id. ¶¶ 9 & 10.) Defendant Nailor

Industries of Texas (“Nailor”) designed, manufactured, and sold

the coil assemblies. (Id. ¶¶ 11 & 12.) Nailor is incorporated and

has its principal place of business in Texas. (Id. ¶ 3.) The coil

assemblies include ball valves. (Id. ¶ 12.) Defendant Nexus Valve,

Inc. (“Nexus”) designed, manufactured, and sold the ball valves to

Nailor. (Id. ¶ 13.) Nexus is incorporated and has its principal

place of business in Indiana. (Id. ¶ 4.)

       On   August   8,   2018,   the    ball   valve   in     one   of   the    AMLI

apartments began to leak. (Id. ¶ 14.) Personnel from Defendant

Crown Energy Services, Inc., doing business as ABLE Engineering

Services (“Able”), responded and attempted to fix the ball valve.

(Id. ¶ 17.) During Able’s repair attempts, the ball valve failed.

(Id.) Water escaped from the HVAC unit and into the apartment.

(Id.    ¶ 18.)   Plaintiffs’      contract      with    Able     included       terms

requiring Able to provide prompt emergency response services, and

“to coordinate and develop a Building Operating Plan for AMLI River

North, which included knowledge and procedures needed to shut down

water and utility services in the event of an emergency.” (Id.

¶¶ 19 & 20.) Despite the leak and failure of the ball valve, Able

could not shut off the water flow, and the leak continued for

several hours. (Id. ¶ 21.) This leak caused Plaintiffs $986,141.27



                                        - 2 -
  Case: 1:20-cv-00192 Document #: 55 Filed: 08/18/20 Page 3 of 10 PageID #:400



in expenses associated with property damages and improvements.

(Id. ¶ 22.)

      Plaintiffs   bring    a    ten-count       claim    associated     with    this

incident. Counts One through Four are against Nailor. These counts

allege negligence, product liability, breach of implied warranty

for   a   particular   purpose,     and    breach    of    implied      warranty    of

merchantability. Counts Five through Eight are against Nexus and

allege negligence, product liability, breach of implied warranty

for   a   particular   purpose,     and    breach    of    implied      warranty   of

merchantability. Counts Nine and Ten are against Able. Only Nexus

and Nailor bring Motions to Dismiss. Nexus moves to dismiss for

lack of personal jurisdiction and standing pursuant to FED. R. CIV.

P. 12(b)(2) and 12(b)(1). Nailor moves to dismiss pursuant to FED.

R. CIV. P. 12(b)(6), arguing that Plaintiffs have not stated a

claim because the “Seller’s Exception” under Illinois law, 735

Ill. Comp. Stat. 5/2-621, mandates dismissal. The Court addresses

both Motions as follows.

                           II.    LEGAL STANDARD

      When a defendant challenges personal jurisdiction under FED.

R. CIV. P. 12(b)(2), the plaintiff bears the burden of proving that

jurisdiction    exists.    Purdue    Res.       Found.    v.    Sanofi-Synthelabo,

S.A., 338 F.3d 773, 782 (7th Cir. 2003). In determining whether

personal    jurisdiction    exists,       the    Court    can    look   beyond     the



                                     - 3 -
  Case: 1:20-cv-00192 Document #: 55 Filed: 08/18/20 Page 4 of 10 PageID #:401



pleadings. ABN AMRO, Inc. v. Capital Int'l Ltd., 595 F. Supp. 2d

805,    818   (N.D.   Ill.     2008).    Here,     the   parties     conducted

jurisdictional discovery, and the Court considers that material.

       A 12(b)(6) motion to dismiss challenges the sufficiency of

the complaint.     Christensen v. Cty. of Boone, 483 F.3d 454, 457

(7th Cir. 2007). To overcome a motion to dismiss under 12(b)(6),

a complaint must “state a claim to relief that is plausible on its

face.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir.

2014) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim has facial plausibility “when the pleaded factual

content allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). When

considering a 12(b)(6) motion to dismiss, the Court must “accept[]

as true all well-pleaded facts alleged, and draw[] all possible

inferences in [the plaintiff’s] favor.” Tamayo v. Blagojevich, 526

F.3d 1074, 1081 (7th Cir. 2008).

                             III.    DISCUSSION

                       A. Nexus’s Motion to Dismiss

       Nexus moves to dismiss for lack of personal jurisdiction

pursuant to FED. R. CIV. P. 12(b)(2) and for lack of standing

pursuant to FED. R. CIV. P. 12(b)(1). Because the Court finds that




                                    - 4 -
  Case: 1:20-cv-00192 Document #: 55 Filed: 08/18/20 Page 5 of 10 PageID #:402



it lacks personal jurisdiction over Nexus, the Court does not

address standing.

     A “court’s exercise of personal jurisdiction may be limited

by the applicable state statute or the federal Constitution; the

Illinois long-arm statute permits the exercise of jurisdiction to

the full extent permitted by the Fourteenth Amendment’s Due Process

Clause, so here the state statutory and federal constitutional

inquiries merge.” Tamburo v. Dworkin, 601 F.3d 693, 700 (7th Cir.

2010) (internal citation omitted). A court may “exercise personal

jurisdiction over an out-of-state defendant if the defendant has

certain minimum contacts with [the State] such that the maintenance

of the suit does not offend traditional notions of fair play and

substantial justice.” Daimler AG v. Bauman, 571 U.S. 117, 126

(2014) (quotations and citations omitted). There are two kinds of

personal jurisdiction: general, or all-purpose, jurisdiction and

specific, or case-linked, jurisdiction. Plaintiffs concede the

Court lacks general jurisdiction over Nexus. Thus, the Court must

determine whether it has specific jurisdiction over Nexus; if it

does not, Nexus must be dismissed as a defendant.

     A state may assert specific personal jurisdiction over an

out-of-state defendant only “if the defendant has purposefully

directed [its] activities at residents of the forum” and if “the

litigation results from alleged injuries that arise out of or



                                    - 5 -
  Case: 1:20-cv-00192 Document #: 55 Filed: 08/18/20 Page 6 of 10 PageID #:403



relate to those activities.” Burger King Corp. v. Rudzewicz, 471

U.S. 462, 472 (1985) (internal quotations omitted). “A State

generally has a manifest interest in providing its residents with

a convenient forum for redressing injuries inflicted by out-of-

state actors,” and can legitimately exercise specific personal

jurisdiction    over    a    nonresident     defendant     who    purposefully

directed activities toward residents of the forum. Id. at 473.

     For specific jurisdiction to attach even when there are

purposefully directed activities, the litigation must arise from

injuries related to those contacts. Those contacts “must be created

by the defendant, not by the plaintiff or third parties . . .”

Murray v. Cirrus Design Corp., 339 F. Supp. 3d 783, 787 (N.D. Ill.

2018) (citing Walden v. Fiore, 571 U.S. 277, 284 (2014)). And “even

regularly occurring sales of a product in a State do not justify

the exercise of jurisdiction over a claim unrelated to those

sales.” Curry v. Revolution Laboratories, LLC, 949 F.3d 385, 400

(7th Cir. 2020).

     Plaintiffs     lean     heavily   on    the   deposition      of     Nexus’s

President and CEO, Sean Kalman. (See generally Kalman Dep., Pls.’

Resp., Ex. A, Dkt. No. 50-1.) Kalman states that between 2015 and

2019, Nexus conducted about 2,000 separate sales in Illinois with

sales revenue of about $5 million. (Id. at 43:18–25.) Further,

Nexus   spent   about   $1   million    purchasing     materials,       supplies,



                                    - 6 -
  Case: 1:20-cv-00192 Document #: 55 Filed: 08/18/20 Page 7 of 10 PageID #:404



equipment, and components from Illinois customers. (Id. at 58:11–

18.) In the last five years, Illinois was one of the five states

in which Nexus generated the most revenue. (Id. at 73:21–25.)

        The   parties    dispute      whether    these    facts     are      enough    to

establish     that    Nexus     purposefully     directed    its     activities        at

Illinois residents. Nexus argues that this is a dubious proposition

when it maintains no office and conducts only a fraction of its

sales in Illinois. But even if Nexus purposefully directed its

activities      at    Illinois,       Plaintiffs    still    fail       to     establish

specific jurisdiction. This is because the litigation must “arise

out of or relate to those activities.” Burger King, 471 U.S. at

472. Even assuming Nexus had minimum contacts in Illinois, the

injury clearly did not arise from those activities. Plaintiffs

have the burden, so they must demonstrate that their injury arose

out of their Illinois sales. They have failed to do that. Nexus

sold a ball valve to a Texas company, Nailor, which put it into a

machine that Nailor, not Nexus, sold in Illinois. Plaintiffs have

presented     no     evidence    demonstrating       that   Nexus       intended      for

Nailor’s machine to end up in Illinois or even that Nexus knew

that the machine would end up in Illinois. Having other, unrelated

sales    in   Illinois    is    not    enough.     The   Court    has     no    personal

jurisdiction over Nexus, and the Court dismisses Counts Five

through Eight of the Complaint.



                                         - 7 -
  Case: 1:20-cv-00192 Document #: 55 Filed: 08/18/20 Page 8 of 10 PageID #:405



                     B.    Nailor’s Motion to Dismiss

       Defendant Nailor argues that Plaintiffs fail to state a claim

because the Illinois “Seller’s Exception” law, 735 Ill. Comp.

Stat. 5/2-621, mandates dismissal. The Seller’s Exception provides

that in a product liability action maintained “against a defendant

or defendants other than the manufacturer,” the defendant can “file

an affidavit certifying the correct identity of the manufacturer”

of the product, after which the “court shall order the dismissal”

of the “certifying defendant.” Id. at §§ 2-621(a) & (b).

       Nailor   relies    on    Plaintiffs’      Complaint,     which    identifies

Nexus as the ball valve manufacturer, and an affidavit attached to

its motion in which a Nailor employee identifies Nexus as the ball

valve manufacturer. (See Sanchez Aff., Nailor Mot., Ex. 2, Dkt.

No. 33-2.) Because Plaintiffs allege in their Complaint that Nexus

manufactured the ball valves, Nailor asserts that Plaintiffs have

pleaded themselves out of court. Nailor cites no cases interpreting

the Seller’s Exception, however, while Plaintiffs provide law

showing that Nailor should not be dismissed under this statute.

       The statute “is applicable to product liability actions and

permits a nonmanufacturer defendant, such as a retailer or other

link    in   the   distribution         chain,   to     be   dismissed    from    the

proceedings once the product manufacturer has been identified and

sued.”   Kellerman    v.       Crowe,    518   N.E.2d    116,   112   (Ill.      1987)



                                         - 8 -
  Case: 1:20-cv-00192 Document #: 55 Filed: 08/18/20 Page 9 of 10 PageID #:406



(emphasis added). This suggests that the law applies to entities

that merely sold a product, and Plaintiffs have cited cases holding

as much. See e.g., Lexington Ins. Co. v. Office Depot, Inc., 943

F. Supp. 2d 844, 848–50 (N.D. Ill. 2013) (dismissing retailer

pursuant to Seller’s Exception that “never opened or otherwise

altered” the defective product); Cassidy v. China Vitamins, LLC,

120 N.E.3d 959, 962 (Ill. 2018) (discussing procedural history of

case, where distributor was dismissed for failure to state a claim

because it distributed and sold a product but did not manufacture

it).

       Nailor clearly does not fit into this exception: it is not a

retailer, nor is it a link in the distributional chain. Indeed,

although Plaintiffs claim the ball valve malfunctioned, that piece

was part of the coil assemblies that Nailor manufactured. The Court

also notes that even if it dismissed Nailor here, Plaintiffs could

move to reinstate Nailor under the statute. The statute provides

for reinstatement when the manufacturer (that is, Nexus) “cannot

be subject to the jurisdiction of the courts of this State.” 735

Ill. Comp. Stat. 5/2-621(b)(3). Nailor certified that Nexus is the

ball   valve   manufacturer,    but    the    Court   found   that   it   cannot

exercise personal jurisdiction over Nexus. Thus, Nailor would

promptly be reinstated even if it were dismissed.




                                      - 9 -
  Case: 1:20-cv-00192 Document #: 55 Filed: 08/18/20 Page 10 of 10 PageID #:407



     Courts have applied the Seller’s Exception to retailers and

links in the distributional chain, and Nailor is not such a party.

It is a manufacturer outside the statute’s reach. Further, even if

the Court did dismiss Nailor pursuant to the statute, Plaintiffs

would be able to vacate the dismissal and reinstate Nailor because

the statute so allows. Accordingly, the Court denies Defendant

Nailor’s Motion to Dismiss.

                              IV.    CONCLUSION

     For the reasons stated herein, Defendant Nexus Valve, Inc.’s

Motion to Dismiss (Dkt. No. 16) is granted.                 Defendant Nailor

Industries of Texas, Inc.’s Motion to Dismiss (Dkt. No. 33) is

denied. Accordingly, Counts Five through Eight of the Complaint

(Dkt. No. 1) are dismissed.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 8/18/2020




                                    - 10 -
